Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on August 26, 2021 has been considered and entered.
Accordingly, claims 1-3, 5-7, 14, and 16-21 are pending in this application. Claims 1, 3, and 14 are currently amended; claims 2, 5-7, and 19 are previously presented; claims 16-18 and 20-21 are original.
Claim Objections
Claims 1-3 and 5-7 are objected to because of the following informalities:  
A. claim 1 recites “the second (unum)” in line 11. Examiner suggests removing the parenthesis enclosing the word unum such that line 11 recites “the second unum” instead because the () is normally used to insert a word, clause, or sentence as an explanation into a passage that is complete without it. However, removing the (unum) in line 11 would create insufficient antecedent basis for the second bit string. Claims 2-3 and 5-7 inherit the same deficiency as claim 1 by reason of dependence and are objected to for the same reason.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recite “control perform the arithmetic operation or the logical operation, or both” in line 13. It is unclear whether this is to be interpreted that the controller is configured to control and perform the arithmetic or logical operation or whether this is to be interpreted as the controller is configured to control performance of the arithmetic the logical operation. For purposes of examination, the above limitation will be interpreted as the controller is configured to control performance of the arithmetic the logical operation which is consistent with applicant’s remarks (see page 2 second paragraph submitted 08/26/2021). Examiner suggest amending claim 14 to recite “control performance of the arithmetic operation or the logical operation, or both” in line 13 instead. Claims 16-21 inherit the same deficiency as claim 1 by reason of dependence and are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US-PGPUB 20200143232 A1) in view of Sze et al. (NPL – “Efficient Processing of Deep Neural Networks: A Tutorial and Survey”), hereinafter Sze, Fielder et al. (US Patent No. 5,694,143), hereinafter Fielder, Jaiswal et al. (NPL – “Universal Number Posit Arithmetic Generator on FPGA”), hereinafter Jaiswal, and Gustafson et al. (NPL – “Beating Floating Point at its Own Game: Posit Arithmetic”), hereinafter Gustafson.
Regarding claim 1, Ito teaches a method comprising
transferring the first  (Ito Fig. 5 and 17, paragraph [0048, 0066-0068, and 0143] memory resource – register file; acceleration circuitry – DNN processor 43_1; memory array – RAM 45);
performing the arithmetic operation or the logical operation, or both, using the acceleration circuitry while the first (Ito paragraph [0064] “The DNN processor 43 includes the DNN processor 43_1 for performing fixed-point arithmetic operation and the DNN processor 43_2 for performing floating-point arithmetic operation”; paragraph [0066] data are stored in memory 45 which corresponds to the memory array; paragraph [0052] a convolution arithmetic operation is performed on pieces of input data, which are the pieces of training data included in one mini-batch input to the input layer INPUT, with edge weights or the like” where input data corresponds to the first bit string and weights corresponds to the second bit string; paragraph [0147-149]); 
wherein, prior to being stored in the memory array, the first (Ito Fig. 5 and paragraph [0066] shared I/O lines - bidirectional data line between elements 44 and 45).

Ito does not explicitly teach the using a first universal number bit string and a second universal number (unum) bit string in performing the arithmetic operation and/or logical operation. Further, Ito does not explicitly teach determining a bit size for a first universal number (unum) bit string and a bit size for a second unum bit string stored in a memory array and to be used as operands in performance of an arithmetic operation or a logical operation, or both; wherein, prior to being stored in the memory array, the first unum bit string and the second unum bit string are transferred to the memory array in a plurality of respective equally-sized chunks in parallel via a plurality of shared input/output (I/O) lines coupled to the memory array; responsive to determining that performance of the arithmetic operation or the logical operation, or both, requires that the bit size of the first unum bit string and the second unum bit string is less than a predetermined bit size, performing the arithmetic operation or the logical operation, or both using the first unum and the second unum bit string without transferring the first unum bit string or the second unum bit string to circuitry external to the memory array; and performing the arithmetic operation or the logical operation, or both, using the acceleration circuitry in response to determining that performance of the arithmetic operation or the logical operation, or both, requires that the bit size of the first unum bit string and the second unum bit string is greater than the predetermined bit size.
However, on the same field of endeavor, Sze teaches performing neural network operations such as multiplication and accumulation operations in memory. Further, Sze teaches that many of the in-memory computations are often performed at reduced precision. Further, Sze teaches reducing precision includes reducing the bit width (Sze section VI-VII).

The motivation to perform arithmetic and/or logical operations in memory is to reduce energy consumption since the computation is embedded within memory which reduces data movement. The motivation to where to perform the operation is because in-memory computations are often performed at reduced precision and other operation which requires higher precision can then be performed by the DNN processor (Sze section VI).
Therefore, the combination of Ito as modified in view of Sze teaches determining a bit size for a first 
Ito as modified in view of Sze does not teach using a first universal number bit string and a second universal number (unum) bit string in performing the arithmetic operation or the logical operation, or both, and wherein, prior to being stored in the memory array, the first unum bit string and the second unum bit string are transferred to the memory array in a plurality of respective equally-sized chunks in parallel via a plurality of shared input/output (I/O) lines coupled to the memory array.
However, on the same field of endeavor, Fielder discloses a system comprising of a memory, a processing unit and a massively parallel bus for transferring blocks or chunks of data at the same time (Fielder Abstract, col 2 lines 63-64, col 3 lines 28-30).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Sze using Fielder and configure the data line connected to the RAM 45 of Ito to include a massively parallel bus for transferring blocks or chunks of training data at the same time. One of ordinary skill in the art could have substituted the data line of Ito for the massively parallel bus of Fielder, and the results of the substitution would have been predictable. The predictable result is a data bus for transferring training data to and from the memory 45. See MPEP 2141.III.B.
Therefore, the combination of Ito as modified in view of Sze and Fielder teaches wherein, prior to being stored in the memory array, the first 
Ito as modified in view of Sze and Fielder does not teach using a first universal number bit string and a second universal number (unum) bit string in performing the arithmetic operation or the logical operation, or both.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Sze and Fielder using Jaiswal and configure the host and deep neural network (DNN) including the floating-point processor to include additional functionalities for converting floating-point numbers into posit or type-III unum numbers and performing arithmetic operations such as addition, subtraction, and multiplication in posit format consistent with Jaiswal so that the system is able to perform deep learning training using posit numbers instead of or in addition to using fixed-point numbers. 
	The motivation to do so is because posit provides many benefits including better dynamic range and accuracy over same bit field, more accurate and exact arithmetic computations (Jaiswal page 1 first paragraph of Introduction). The motivation to perform neural network using posit numbers is because a neural network function such as the sigmoid function can be evaluated by simply flipping the first bit of the input and shifting the input two bits to the right (Gustafson section 2.2).
	Therefore, the combination of Ito as modified in view of Sze, Fielder, Jaiswal and Gustafson teaches determining a bit size for a first universal number (unum) bit string and a bit size for a second unum bit string stored in a memory array and to be used as operands in performance of an arithmetic operation or a logical operation, or both, wherein, prior to being stored in the memory array, the first unum bit string and the second unum bit string are transferred to the memory array in a plurality of respective equally-sized chunks in parallel via a plurality of shared input/output (I/O) lines coupled to the memory array: responsive to determining that performance of the arithmetic operation or the 

	Regarding claim 2, Ito as modified in view of Sze, Fielder, Jaiswal and Gustafson teaches all the limitations of claim 1 as stated above. Further, Ito as modified in view of Sze, Fielder, Jaiswal and Gustafson teaches the method further comprising:
	performing, using a processing device coupled to the memory array, a first conversion operation to generate the first unum bit string from a first floating-point bit string (Ito paragraph [0082] floating-point data are converted into fixed-point during pre-training. The modification in claim 1 would convert the floating-point data into posit instead of fixed-point);
	performing, using the processing device coupled to the memory array, a second conversion operation to generate the second unum bit string from a second floating-point bit string (Ito paragraph [0082] floating-point data are converted into fixed-point during pre-training. The modification in claim 1 would convert the floating-point data into posit instead of fixed-point); and
	causing the first unum bit string and the second unum bit string to be stored in the memory array prior to performance of the arithmetic operation or the logical operation, or both, using the first unum bit string and the second unum bit string (Ito paragraph [0067] “internal memory 45 stores therein a program to be executed by the DNN processor, data to be processed, data of processing result, and the like”). The motivation to combine is the same as claim 1.

	Regarding claim 3, Ito as modified in view of Sze, Fielder, Jaiswal and Gustafson teaches all the limitations of claim 2 as stated above. Further, Ito as modified in view of Sze, Fielder, Jaiswal and Gustafson teaches wherein causing the first unum bit string and the second unum bit string to be stored in the memory array further comprises transferring, via the plurality of shared input/output lines coupled to the memory array, the first unum bit string and the second unum bit string from the processing device to the memory array (Ito Fig. 5 and paragraph [0066]).

	Regarding claim 7, Ito as modified in view of Sze, Fielder, Jaiswal and Gustafson teaches all the limitations of claim 1 as stated above. Further, Ito as modified in view of Sze, Fielder, Jaiswal and Gustafson teaches wherein the memory array comprises a dynamic random-access (DRAM) memory array, and wherein the method further comprises performing the arithmetic operation or the logical operation, or both, on the first unum bit string stored in the DRAM memory array and the second unum bit string stored in the DRAM memory array (Ito paragraph [0066] “the internal memory 45 is, for example, an SDRAM, faster GDR5, or an HBM2 with high band width”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Sze, Fielder, Jaiswal and Gustafson as applied to claim 1 above, and further in view of Ito (US-PGPUB 20190265949 A1), hereinafter, Ito ‘949.
Regarding claim 5, Ito as modified in view of Sze, Fielder, Jaiswal and Gustafson teaches all the limitations of claim 1 as stated above.
determining that the arithmetic operation or the logical operation, or both requires a third unum bit string that has a bit length greater than a bit length of the first unum bit string and the second unum bit string; generating the third unum bit string; and performing arithmetic operation or the logical operation, or both using the third unum bit string and at least one of the first unum bit string and the second unum bit string.
However, on the same field of endeavor, Ito ‘949 teaches a process of updating/converting the data type for neural network operations from floating-point to fixed point which includes which includes determining whether the input data bit size is larger than a predetermined bit size and generating/converting the data to a larger bit size (Ito ‘949 Figs. 40-43 and paragraph [0229]). More specifically, Fig. 40 step WE164 performs a check to determine the integer data size is greater than 8 bits and at step WE165A the data is converted to 16-bit data type. Fig. 43 shows an example of converting/generating a 16-bit data using 8-bit fixed point representation of the data.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Sze, Fielder, Jaiswal, and Gustafson using Ito ‘949 and modify the learning process of Ito by incorporating the methods shown in Figs. 40-43 of Ito ‘949. The Fig. 40 of Ito ‘949 shows the sub-steps of step WE16 in Fig. 37 which is a part of the leaning/training process and Ito is also directed to performing neural network training. The methods in Figs. 40-43 of Ito ‘949 can be incorporated in step S5 of Ito shown in Fig. 7.
The motivation to combine is to use the appropriate data type for neural network operations. If the data type cannot be represented using an 8 bits then using 16 bits is more appropriate such that learning does not result in decreased accuracy (Ito paragraph [0229]).
Therefore, the combination of the combination of Ito as modified in view of Sze, Fielder, Jaiswal, Gustafson and Ito ‘949 teaches determining that the arithmetic operation or the logical operation, or both requires a third unum bit string that has a bit length greater than a bit length of the first unum bit .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Sze, Fielder, Jaiswal and Gustafson as applied to claim 1 above, and further in view of Burr (NPL – “Digital Neural Network Implementations”).
Regarding claim 6, Ito as modified in view of Sze, Fielder, Jaiswal and Gustafson teaches all the limitations of claim 1 as stated above. Further, Ito as modified in view of Sze, Fielder, Jaiswal and Gustafson teaches that the internal memory 45 can be a DRAM (Ito paragraph [0066]) and wherein the method further comprises performing the arithmetic operation or the logical operation, or both on the first unum bit string stored in the (Ito paragraphs [0064-0068]).
Ito does not explicitly teach wherein the memory array comprises a three transistor (3T) memory array, and wherein the method further comprises performing the arithmetic operation or the logical operation, or both on the first unum bit string stored in the 3T memory array and the second unum bit string stored in the 3T memory array.
However, in the same field of endeavor, Burr teaches a variety of DRAM circuits which includes single port and dual port three transistor (3T) DRAM cells (Burr Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Sze, Fielder, Jaiswal and Gustafson using Burr and use a 3T DRAM memory type for the internal memory 45. One of ordinary skill in the art could have substituted DRAM of Ito for 3T DRAM of Fielder, and the results of the substitution would have 
Therefore, the combination of Ito as modified in view of Sze, Fielder, Jaiswal, Gustafson and Burr teaches wherein the memory array comprises a three transistor (3T) memory array, and wherein the method further comprises performing the arithmetic operation or the logical operation, or both on the first unum bit string stored in the 3T memory array and the second unum bit string stored in the 3T memory array.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Sze.
Regarding claim 14, Ito teaches an apparatus comprising
acceleration circuitry comprising logic circuitry and a memory resource (Ito Fig. 5 and 17, paragraphs [0066-0068, and 0143] acceleration circuitry – DNN processor 43; memory resource – register file); and
a memory array coupled to a controller, wherein the memory array is configured to store a plurality of bit strings to be used as operands in performance of an arithmetic operation or a logical operation, or both (Ito Fig. 5 memory array - RAM 45; controller – control unit 42; paragraphs [0064-0067] “control unit 42 stores the program and data transmitted from the host machine in the memory 45”), and wherein the controller is configured to:
receive a request for the arithmetic operation or the logical operation, or both, to be performed using one or more bit strings (Ito Fig. 6 step 33 and paragraphs [0063, 0066 and 0072] “control unit 42 performs corresponding processes based on commands and data from the host machine 30”);
send a command to the acceleration circuitry to perform the arithmetic operation or the logical operation, or both using the acceleration circuitry (Ito Fig. 6 step 40 and paragraphs [0066 and 
Ito does not explicitly teach the controller is configured to: determine a bit size of the one or more bit strings to be used in performance of the arithmetic operation or the logical operation, or both; responsive to a determination that performance of the arithmetic operation or the logical operation, or both, requires that the bit size of the one or more bit strings is less than a predetermined bit size, control performance of the arithmetic operation or the logical operation, or both, using bit strings among the plurality of bit strings stored in the memory array; and sending a command to the acceleration circuitry to perform the arithmetic operation or the logical operation, or both using the acceleration circuitry responsive to a determination that performance of the arithmetic operation or the logical operation, or both, requires that the bit size of the one or more bit strings is greater than the predetermined bit size.
However, on the same field of endeavor, Sze teaches performing neural network operations such as multiplication and accumulation operations in memory. Further, Sze teaches that many of the in-memory computations are often performed at reduced precision. Further, Sze teaches reducing precision includes reducing the bit width (Sze section VI-VII).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito using Sze and configure the internal memory 45 of Ito to allocate a portion or block of the memory to be used for in-memory neural network operations such as matrix multiplication consistent with the teaching of Sze such that performance of the arithmetic and/or logical operations related to neural network operations can be performed using the operands stored in the memory 45 inside the memory 45. Further, configure the controller of Ito to determine whether the neural network operations can be performed using reduced precision or requires a higher precision and perform the operations in the memory 45 when it is determined that the operations can 
The motivation to perform arithmetic and/or logical operations in memory is to reduce energy consumption since the computation is embedded within memory which reduces data movement. The motivation to where to perform the operation is because in-memory computations are often performed at reduced precision and other operation which requires higher precision can then be performed by the DNN processor (Sze section VI).
Therefore, the combination of Ito as modified in view of Sze teaches acceleration circuitry comprising logic circuitry and a memory resource; and a memory array coupled to a controller and the acceleration circuitry, wherein the memory array is configured to store a plurality of bit strings to be used as operands in performance of an arithmetic operation or a logical operation, or both, and wherein the controller is configured to: receive a request for the arithmetic operation or the logical operation, or both, to be performed using one or more bit strings; determine a bit size of the one or more bit strings to be used in performance of the arithmetic operation or the logical operation, or both; responsive to a determination that performance of the arithmetic operation or the logical operation, or both, requires that the bit size of the one or more bit strings is less than a predetermined bit size, control perform the arithmetic operation or the logical operation, or both, using bit strings among the plurality of bit strings stored in the memory array; and responsive to a determination that performance of the arithmetic operation or the logical operation, or both, requires that the bit size of the one or more bit strings is greater than the predetermined bit size, send a command to the acceleration circuitry to perform the arithmetic operation or the logical operation, or both using the acceleration circuitry.


wherein the acceleration circuitry is configured to convert a bit string representing a result of the arithmetic operation or the logical operation, or both, to a format different than the format of the plurality of bit strings stored in the memory array (Ito Fig 17 and paragraph [0150] “The data converter converts output data of a fixed-point number output from the integer arithmetic unit INT into a floating-point number” which is different than the format of bits stored in memory 45 during training phase because the data format is in fixed-point format).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Sze as applied to claim 14 above, and further in view of Ito ‘949.
Regarding claim 16, Ito as modified in view of Sze teaches all the limitations of claim 14 as stated above. 
Ito does not explicitly teach wherein the predetermined bit size is 16-bits or less.
	However, on the same field of endeavor, Ito ‘949 teaches a method for performing neural network operations using different data types and different bit size. The method includes determining whether the input type is floating-point or fixed point. Further, when a determination is made that the input data type is floating point, performing neural network operations using floating-point numbers. When a determination is made that the input data type is fixed-point, determining whether the fixed-point data size is 16 bits or less and performing neural network operations using the input size (Ito ‘949 Fig. 38 and paragraph [0224]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the system of Ito in view of Sze using Ito ‘949 and configure the controller to determine the data size used for training the neural network such as checking 
The motivation to combine is the same as claim 5.
Therefore, the combination of Ito as modified in view of Sze and Ito ‘949 teaches wherein the predetermined bit size is 16-bits or less.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Sze as applied to claim 14 above, and further in view of Burr.
Regarding claim 17, Ito as modified in view of Sze teaches all the limitations of claim 14 as stated above. Further, Ito teaches that the internal memory 45 can be a DRAM (Ito paragraph [0067]).
Ito does not explicitly teach wherein the memory array is a three transistor (3T) memory array, a one transistor two capacitor (1T2C) memory array, or a two transistor two capacitor (2T2C) memory array.  
However, in the same field of endeavor, Burr teaches a variety of DRAM circuits which includes single port and dual port three transistor (3T) DRAM cells (Burr Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Sze, using Burr and use a 3T DRAM memory type for the internal memory 45. One of ordinary skill in the art could have substituted DRAM of Ito for the 3T DRAM of Fielder, and the results of the substitution would have been predictable. The predictable result is memory device capable of storing pre-training program, training program, and training data. See MPEP 2141.III.B.
wherein the memory array is a three transistor (3T) memory array, a one transistor two capacitor (1T2C) memory array, or a two transistor two capacitor (2T2C) memory array.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Sze as applied to claim 14 above, and further in view of Gustafson.
Regarding claim 18, Ito as modified in view of Sze teaches all the limitations of claim 14 as stated above.
	Ito does not explicitly teach wherein each bit string among the plurality of bit strings is a Type III universal number bit string or a posit bit string.  
	However, on the same field of endeavor, Gustafson teaches the use and benefits of using posit numbers in neural network training (Gustafson section 2.2).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Sze using Gustafson and configure the DNN processor to add functionalities for posit arithmetic including data type converters so that the DNN processor of Ito is able to use posit numbers for performing neural network training. 
	The motivation to do so is because, by using posit numbers, a neural network function such as the sigmoid function can be evaluated by simply flipping the first bit of the input and shifting the input two bits to the right (Gustafson section 2.2).
	Therefore, the combination of Ito as modified in view of Sze and Gustafson teaches wherein each bit string among the plurality of bit strings is a Type III universal number bit string or a posit bit string.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Sze as applied to claim 14 above, and further in view of Anderson et al. (US-PGPUB 20020143720 A1), hereinafter Anderson.
Regarding claim 20, Ito as modified in view of Sze teaches all the limitations of claim 14 as stated above.
Ito does not explicitly teach wherein the plurality of bit strings to be used as operands in performance of the arithmetic operation or the logical operation, or both, are stored in a data structure in the memory array.  
However, on the same field of endeavor, Anderson teaches using a data structure for storing neural network information in memory including using a data structure for storing input values and weight values (Anderson paragraphs [0006-0008]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Sze using Anderson and implement a data structure for storing the input data values and the weight data values in the memory.
The motivation to do is because using a data structure makes it possible to store and retrieve information needed by the DNN processor for processing of a neural network from the memory at a faster rate (Anderson paragraph [0005]).
Therefore, the combination of Ito as modified in view of Sze and Anderson teaches wherein the plurality of bit strings to be used as operands in performance of the arithmetic operation or the logical operation, or both, are stored in a data structure in the memory array.  



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Sze and Anderson as applied to claim 20 above, and further in view of Chowdhury et al. (NPL – “MB-CNN: Memristive Binary Convolutional Neural Networks for Embedded Mobile Devices”), hereinafter Chowdhury.
Regarding claim 21, Ito as modified in view of Sze and Anderson teaches all the limitations of claim 20 as stated above.
Ito as modified in view of Sze and Anderson does not explicitly teach wherein the data structure has a size between 16 megabytes and 1 gigabyte. 
However, on the same field of endeavor, Chowdhury teaches the memory requirements for storing the input data and parameters (weights) of a typical convolution neural network (CNN) represented using 16-bit single precision fixed point. Further, the memory requirements for the five examples discussed are between 16 MB and 480 MB (Chowdhury section 2.1 and Table 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ito in view of Sze and Anderson using Chowdhury and implement one of the five CNN architectures discussed in Table 1 using the system of Ito. As stated in claim 20, the inputs and weights are stored in a data structure, and storing the inputs and weights, for example, for an Alex-Net CNN architecture would result in storing the inputs and weights in a data structure of 240 MB which is in between 16 MB and 1 GB. The reason to implement one of the CNN architecture in Chowdhury Table 1 is to perform neural network which is the same operation the neural network of Ito is configured to perform.
Therefore, the combination of Ito as modified in view of Sze, Anderson and Chowdhury teaches wherein the data structure has a size between 16 megabytes and 1 gigabyte.  

Response to Arguments
In view of amendment made and applicant’s argument, the 35 U.S.C. 112(a) rejection of claims 14 and 16-21 have been withdrawn.
Applicant’s arguments, see remarks pages 2-5, filed 08/26/2021, with respect to the rejection of claims 1-3 and 5-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of applicant’s amendments and newly found prior art. 
In response to applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claim 1, applicant amended the claim to include the feature of “wherein, prior to being stored in the memory array, the first unum bit string and the second unum bit string are transferred to the memory array in a plurality of respective equally-sized chunks in parallel via a plurality of shared input/output (I/O) lines coupled to the memory array”. Applicant argued that Ito appears merely to describe standard bidirectional signal paths between the DNN processor, the memory access controller, and the memory, Ito does not appear to disclose shared I/0 lines that are configured such that "the first unum bit string and the second unum bit string are transferred to the memory array in a plurality of respective equally-sized chunks in parallel" as recited by claim 1, as amended. Further, applicant argues that Ito, Sze, Jaiswal, and Gustafson, individually or in combination, do not teach or suggest each and every limitation of claim 1, as amended. Examiner agrees. However, Fielder discloses a massively parallel bus for transferring blocks of data at the same time. It would have been obvious to replace the data line connected to the RAM 45 of Ito for the massively parallel bus of fielder and the result of the substitution would have been predictable. The predictable result is a data bus for transferring training data to and from the memory 45.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182